Citation Nr: 0928660	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-32 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from May 1942 to November 
1945.   

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in pertinent part, denied 
entitlement to service connection for a bilateral knee 
disorder.  The same decision awarded service connection for 
bilateral hearing loss and assigned an initial 10 percent 
rating effective January 2006.  The Board notes that in a May 
2006 rating decision, the effective date for bilateral hearing 
loss was changed to January 2005.   

The issues on appeal have been recharacterized as they appear 
on the cover page in order to afford the Veteran the broadest 
scope of review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  From the award of service connection, at worst the 
Veteran's bilateral hearing loss has been productive of 
disability found at no more than a Level IV designation in the 
right ear and a Level IV designation in the left ear, resulting 
in a ten percent rating under 38 C.F.R. § 4.85, Table VII.  

3.  A right knee disorder, diagnosed as osteoarthritis, was not 
incurred during active military service nor did it manifest in 
the year following separation from said service.

4.  A left knee disorder, variously diagnosed as internal 
derangement and osteoarthritis, was not incurred during active 
military service nor did it manifest in the year following 
separation from said service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, 4.86, Tables VI -VII (2008).

2.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

3.  The criteria for the establishment of service connection 
for a left knee disorder have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b) 
(2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in September 2005.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Notice pursuant to the Dingess 
decision was sent in March 2006.  

The Board would note that with regard to the increased rating 
claim for bilateral hearing loss, it arises from the Veteran's 
disagreement with the initial 10 percent disability evaluation 
assigned following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) dealing with notice required in 
claims for increased ratings.  The Veteran was notified of the 
applicable rating criteria for the service connected hearing 
loss on appeal in the September 2007 statement of the case 
(SOC).  While the Veteran was not provided a separate letter 
containing the specific criteria applicable to evaluating 
hearing loss, as is required when those criteria involve 
specific measurements or findings the Veteran would not meet by 
a mere showing of worsening, the Veteran has amply demonstrated 
his actual knowledge of the applicable rating criteria.  See 
Appellant's Brief dated June 30, 2009.   As statements 
contained in the Brief indicate awareness of the evidence 
necessary to substantiate the claim for a higher evaluation, 
there is no prejudice to the Veteran in proceeding with 
appellate consideration of this claim.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private medical records, and reports of VA examination.  
The Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that while the Veteran's representative 
maintains that a Remand is necessary in order to obtain 
treatment records of the Veteran from the "Naval Hospital at 
Caledona," the Board finds such action is not necessary.  
First, the Veteran does not maintain that he was inpatient at a 
hospital off ship, i.e. a Navy base.  The Veteran clearly 
indicates in his original claim for benefits and multiple 
statements that he was injured when he fell down a ladder 
aboard ship and was treated aboard ship, which was in New 
Caledonia.  Second, the Veteran was stationed aboard the U.S. 
Naval Mobile Hospital Seven from July 1942 to September 1944.   
It was not a separate Naval Hospital.  Third, the Veteran's 
service treatment records were originally associated with the 
claims folder in 1952.  The RO made a recent request for all 
medical records of the Veteran from the National Personnel 
Records Center (NPRC) in December 2005.  In January 2006, 
additional service treatment and personnel records were 
associated with the claims folder.  NPRC indicated there were 
no additional records of the Veteran at their location.  

Finally, the Board notes that service treatment records are the 
miliary health records for each Veteran and typically include 
physical examinations, the Veteran's medical history, dental 
records, clinical record cover sheets and summaries, entries 
from outpatient medical treatments, physical profiles, and 
medical board proceedings. While clinical records, such as 
detailed daily treatment records and nurses notes, are retained 
by the treating facility, if the Veteran was hospitalized 
inpatient during service, a summary of the hospitalization 
should appear in the Veteran's individual health record.  See 
M21-1MR, Part III, Subpart iii, Chapter 2, Sections A, B.
The Board notes that even assuming he was inpatient at facility 
located off ship, which he clearly was not, there is no 
evidence of such a summary in the service treatment records.  
In sum, as the Veteran was not inpatient at a Naval Hospital 
off ship, all records of treatment would be associated with the 
Veteran's individual military health records which have already 
been obtained.  For these reasons, a Remand, which would 
unnecessarily delay resolution of the Veteran's claims, is not 
necessary.  38 C.F.R. § 3.159(c)(2).
  
With regard to the claim for a higher evaluation for the 
Veteran's hearing loss, 
the Board also observes the Veteran's representative's 
contention that because the most recent VA audiological 
examination was in March 2006, a current VA examination to 
evaluate the Veteran's current level of disability is required 
before the Board makes its final determination in this appeal.  
The Board does acknowledge that it has been over three years 
since the Veteran's last examination, which was in March 2006.  
Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

However, in this case, the Veteran's representative has not 
presented any evidence indicating that there has been a 
material change in the Veteran's disability or that the current 
rating may be incorrect.  The representative simply states that 
the "symptomatology associated with the service connected 
bilateral hearing loss presents a greater degree of impairment 
than the currently assigned evaluation..."  As the basis for 
this statement, the representative simply points to the date of 
the VA examination.  The mere fact that the Veteran has not had 
an examination in a few years does not necessarily render that 
examination inadequate for purposes of rating the Veteran's 
service-connected disability, particularly in a situation where 
the disability has stabilized for quite some time.  In 
situations where the Veteran can articulate or show some 
specific reasons why the last examination report no longer 
provides an accurate assessment as to the current severity of a 
condition, a new examination is certainly warranted.  The 
Veteran has not done so in the instant case.  As the contention 
is based merely on the fact that three years have passed since 
the last VA examination assessing the severity of this service-
connected condition, the Board finds that a current VA 
examination is not warranted.  See 
38 C.F.R. § 3.327(a) (2008); Caffrey, 6 Vet. App. at 381. 

Finally, the Board acknowledges the Veteran's representative 
raised concern with the February 2006 VA general medical 
examination, i. e. no claims folder present.  However, in the 
VA examinations pertinent to the claims on appeal, March 2006 
audio examination and February 2006 joints examination, the 
claims folder was present and reviewed.  As such, the 
examinations were adequate and a Remand is not necessary.  
38 C.F.R. § 3.159.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any error 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in 
the claims file shows, or fails to show, with respect to each 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



A.  Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment 
of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations apply, the 
higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  38 C.F.R. § 4.7.  When considering functional 
impairment caused by a service-connected disorder, evaluations 
should be based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on the 
basis of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Historically, in initiating the instant appeal, the Veteran 
disagreed with the April 2006 rating decision, which awarded 
service connection for bilateral hearing loss and assigned a 10 
percent rating.  As such, the severity of the disability at 
issue is to be considered over the entire period from the 
initial assignment of a disability rating to the present time.  
See Fenderson, 12 Vet. App. at 125-126.   

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  
Audiometric evaluations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  38 C.F.R. § 4.85(a).  Numeric 
designations (I through XI) are assigned by application of 
Table VI, in which the percentage of discrimination is 
intersected with the puretone decibel loss.  38 C.F.R. § 4.85, 
Table VI.  The results are then applied to Table VII, for a 
percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all cases 
(including those in § 4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or Table VIA.  
38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  In 
the case where puretone thresholds are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the higher numeral of Table VI or Table VIA is also 
applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the Veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current 10 percent rating.  See 38 C.F.R. §§ 4.3, 4.7; 
see Fenderson, 12 Vet. App. at 126.  In this regard, post-
service private and VA medical records were devoid of treatment 
for bilateral hearing loss. 

Upon VA examination in March 2006, speech audiometry revealed 
speech recognition ability of 82 percent bilaterally.  The 
audiogram contained pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
70
75
LEFT
50
50
65
75
75

Applying the foregoing medical evidence to the rating criteria 
for hearing impairment, the Veteran's right ear manifested an 
average puretone threshold of 63 decibels and 82 percent of 
speech discrimination, resulting in a Level IV designation 
under Table VI.  38 C.F.R. § 4.85.  The Veteran's left ear 
manifested an average puretone threshold of 66 decibels and 82 
percent of speech discrimination, resulting in a Level IV 
designation under Table IV.  See 38 C.F.R. § 4.85(f).  
Together, a Level IV and Level IV designation results in a 10 
percent rating under 38 C.F.R. § 4.85, Table VII, and there is 
no basis for a higher rating based on these test results.  

At no time has any objective test shown hearing loss of such 
severity as to warrant a rating in excess of 10 percent under 
the criteria for rating standard pattern hearing loss.  The 
Board has considered whether the Veteran's hearing loss fell 
into one of the exceptional patterns that would allow for 
employment of a different Table.  The Veteran's bilateral 
sensorineural hearing loss, however, did not fall, for either 
ear, under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
not 55 decibels at each threshold or more at any time.  
Similarly, it did not fall under the exceptional patterns of 
hearing loss contemplated under 38 C.F.R. § 4.86(b); the 
puretone thresholds were not 30 decibels or less at 1000 Hertz 
or 70 decibels or more at 2000 Hertz in either ear at any time.  
38 C.F.R. § 4.86(b).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent evaluation for bilateral sensorineural hearing loss 
which has been assigned.  See Fenderson, 12 Vet. App. at 126.  
Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected bilateral hearing 
loss presented an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  The Veteran has been retired since 1981 and there 
is no evidence revealing frequent periods of hospitalization.  
There is nothing in the record to distinguish his case from the 
cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the Veteran for the 
nature and extent of severity of his bilateral hearing loss.  
Therefore, in the absence of exceptional factors, the Board 
finds that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusion above, the Board has addressed the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine may not be favorably applied in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  

B. Service Connection

The Veteran contends that he is entitled to service connection 
for a bilateral knee condition.  Specifically, the Veteran 
asserts that he injured his knees when he fell down a ladder 
while aboard ship, the U.S. Naval Mobile Hospital Seven, in 
1942. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and  arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a bilateral 
knee disorder is not warranted.  In this regard, the Veteran's 
service treatment records are devoid of complaints, treatment 
or diagnoses of either a right or left knee condition.  The 
November 1945 separation examination was similarly negative and 
found normal joints. 

Post-service, the first radiographic evidence of osteoarthritis 
of the right knee was in July 1996.  While there is indication 
the Veteran had arthroscopic surgery on his left knee in 1990, 
the first radiographic evidence of osteoarthritis of the left 
knee was in October 2004.  This is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§  3.307, 3.309.

In short, a bilateral knee disability was not shown during 
service nor was it shown for years thereafter.  Id.  
Osteoarthritis was not shown in the right knee until 51 years 
after the Veteran's separation from active military service and 
59 years in the left knee.  Looking at documented diagnoses in 
the claims file, there is a substantial  evidentiary gap in 
this case between the Veteran's period of active service and 
the earliest objective medical evidence of osteoarthritis in 
1996 (right) and 2004 (left).   

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering a 
claim for service connection.  Cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption 
of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove that a bilateral knee disability was the result of 
military service more than 50 years earlier.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
osteoarthritis between the period of active military service 
ending in 1945 and the first objective diagnoses in 1996 and 
2004, is itself evidence which tends to show that the Veteran's 
current bilateral knee condition did not have it's onset in 
service or for many years thereafter.

As the Veteran's bilateral knee disability was not shown during 
service or for years thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical evidence. 

VA outpatient treatment records dated in May 2001 simply note 
the Veteran reported an injury in 1942.  A November 2004 entry 
merely indicates the Veteran reported falling off a ladder on a 
ship in service.  There was no nexus opinion linking the 
diagnosis of progressive degenerative joint disease, assuming 
it referred to the knees, to the alleged incident.  

The February 2006 VA joints examination noted the complaints of 
in-service injury.  The examiner, after reviewing the claims 
file, noted the service treatment records were devoid of such 
an incident.  The examiner additionally noted the Veteran 
underwent arthroscopic surgery of the left knee with 
chondroplasty and synovectomy for a post-service injury in 
1990.  The diagnosis was degenerative arthritis of both knees.  

As a nexus opinion was not provided, the Board has considered, 
but decided against, remanding this matter for an addendum 
medical opinion.  In so concluding, the Board notes that VA 
regulations provide that VA will assist the Veteran by 
providing a medical examination or obtaining a medical opinion 
based upon review of the evidence of record if VA determines 
that it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i).  The regulations further provide, in pertinent 
part, that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  
(B) Establishes that the veteran suffered an event, injury, or 
disease in service; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 
3.159(c)(4)(i).  

Because requirements in subsections (B) or (C) are not met with 
regard to the claim for service connection for a bilateral knee 
disability, it is not necessary to obtain an addendum medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice event, 
injury, or disease).  

The Board is cognizant that the Veteran maintains that he 
injured his knees in service and has had problems ever since, 
and that the Veteran is competent to report his symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  The Board can not give great weight and credibility to 
the Veteran's account in light of the absence of any in service 
knee injury, absence of continued complaints or treatment of 
knees in the 50 plus years thereafter, and that osteoarthritis 
was not objectively demonstrated until 51 years after the 
Veteran's separation from service for the right knee and 59 
years for the left.  Moreover, there is no medical evidence 
relating osteoarthritis to service.  

While the Veteran contends that a bilateral knee disability has 
been present since his period of active military service, his 
statements do not constitute competent evidence of a medical 
opinion regarding the cause or etiology.  The Veteran is not a 
medical professional and his statements as to etiology does not 
constitute competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Simply put, the evidence of record does not show a bilateral 
knee disability during service or osteoarthritis until more 
than half a century thereafter, nor does it show that the 
Veteran's current problems are related to service; the evidence 
is not in relative equipoise.  

Accordingly, as the preponderance of the evidence is against 
the claims for entitlement to service connection for a right 
and left knee disorder, the appeals must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 at 1364; Gilbert, 1 Vet. App. 
at 55-57.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied. 



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


